ORDER
The Disciplinary Review Board on July 3, 1997, having filed with the Court its decision concluding that DANIEL B. ABRAMS, formerly of JERSEY CITY, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); and RPC 1.4(a) (failure to communicate), and the Disciplinary Review Board having further concluded that should respondent resume the practice of law in New Jersey, he should be required to complete ten hours of continuing legal education courses in ethics and to practice under supervision for a period of one year, and good cause appearing;
It is ORDERED that DANIEL B. ABRAMS is hereby reprimanded; and it is further
ORDERED that if respondent resumes the practice of law in New Jersey, respondent shall demonstrate within one year thereafter that he has successfully completed ten hours of continuing legal education courses in ethics; and it is further
ORDERED that if respondent resumes the practice of law in New Jersey, he shall practice under the supervision of a practicing *487attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.